Per curiam.
The law, which must govern this case, is extremely clear. The rule is, where there are mutual accounts between the parties for any item of which credit has been given within six years, this is evidence of an acknowl-edgement of there being an open account between the parties and a promise to pay the balance ; but where all the items are on one Side, the last item which happens to be within six years shall not draw after it those that are of a longer standing. Buller's N. P. 149, Cotes vs. Harris. Peake's Cases, N. P. 121, Cranch vs. Kirkman. 2 Mass. R. 217, Cogswell vs. Dolliver. 2 Williams Saunders 127, notes 6 & 7. 6 Durn & E. 189, Catling vs. Skoulding.
J. P. Hale, for the plaintiff.
N. Eastman and J, Smith, for the defendant.
The present case comes within the la^t clause of the rule aboue laid- down, and the three last items are not evidence of a promise to pay the preceding items.